Citation Nr: 0125158	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  97-03 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
service-connected lumbosacral spine disorder.

2.  Entitlement to a rating in excess of 30 percent for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from May 1955 
to May 1975.

In a March 1996 decision the Board granted service connection 
for a low back disorder and PTSD.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1996 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  That 
rating decision assigned a 10 percent disability rating for 
the veteran's low back disorder, and a 30 percent disability 
rating for the veteran's PTSD.  Both ratings were effective 
January 1990.  The veteran has expressed disagreement with 
the initial disability ratings assigned.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

At the October 1997 VA psychiatric examination the veteran 
reported that he is receiving disability benefits from the 
Social Security Administration (SSA).  Review of the claims 
file does not reveal that the veteran's SSA records have been 
obtained.  This must be done.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has also held, that in the case of a claim for 
an increased rating, VA must obtain Social Security 
Administration decisions and records which have bearing on 
the veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  

Review of the evidence of record reveals that the veteran 
injured his low back during service.  There is a service 
medical record which shows x-ray evidence of minor arthritic 
changes in the lumbosacral spine during service.  However, 
the veteran's spine was essentially normal on separation 
examination, and an x-ray conducted a few months after 
separation revealed a normal spine.  Subsequent to service, 
since approximately 1989, the veteran suffered several 
multiple injuries to his back.  It is from this point, and 
apparently because of the intercurrent injuries, that 
symptoms of degenerative disc disease appear.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 4.45 
(2000) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2001), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2001).  The factors involved in evaluating, and rating, 
disabilities of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  The recent medical evidence related to the 
functioning of the veteran's low back varies widely in the 
disability picture presented.  Some evidence shows severe 
manifestations of degenerative disc disease while other 
evidence reveals that the veteran has fairly good range of 
motion.  Therefore, another VA examination should be 
conducted to attempt to resolve these discrepancies.

In a September 2001 presentation, the veteran's 
representative, asserts that the veteran is totally disabled 
because of his service-connected disabilities.  This, coupled 
with some recently submitted medical evidence appears to be a 
claim for entitlement to a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU).  The RO should consider this claim at the time it 
rates the veteran's service-connected disabilities.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 
2.  The RO should contact the veteran and 
ask him to indicate if he is receiving 
disability benefits from the Social 
Security Administration (SSA).  If the 
veteran is receiving these benefits, then 
the RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been recently treated for 
his service-connected low back disorder 
and PTSD since 1999.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
relevant records of treatment from all 
the sources listed by the veteran which 
are not already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file.  

4.  The veteran should be accorded a VA 
psychiatric examination to determine the 
nature and extent of the service-connected 
PTSD.  The report of examination should 
include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
different psychiatric disorders, the 
examiner should attempt to reconcile the 
diagnoses and should specify which 
symptoms are associated with and which 
disorders are part of or caused by the 
service-connected disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  The examiner should describe 
how the symptoms of the service-connected 
psychiatric disorder affect the veteran's 
social and industrial capacity.  All 
necessary special studies or tests 
including psychological testing are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physicians include 
a definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

5.  The veteran should be the appropriate 
VA examination to rate his service-
connected low back disability.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of lumbar spine pathology, 
including arthritis, found to be present.  
The examiner should provide complete 
rationale for all conclusions reached.  

a.  The examiner is requested to review 
the veteran's medical history which 
shows that he injured his low back 
during service.  There is a service 
medical record which shows x-ray 
evidence of minor arthritic changes in 
the lumbosacral spine during service.  
However, the veteran's spine was 
essentially normal on separation 
examination, and an x-ray conducted a 
few months after separation revealed a 
normal spine.  Subsequent to service, 
since approximately 1989, the veteran 
suffered multiple injuries to his back.  
It is from this point, and apparently 
because of the intercurrent injuries, 
that symptoms of degenerative disc 
disease appear.  If possible, the 
examiner is requested to indicate which 
current symptoms of low back pathology 
are related to the veteran's inservice 
arthritis, and which are related to his 
post service injuries.  The Board 
understands that this is a difficult 
request and that the examining 
physician may not be able to ascertain 
which symptoms are related to which 
injuries.  

b.  With respect to the functioning of 
the veteran's lumbar spine, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, crepitus, neuropathy, 
radiculopathy, absent ankle jerk, loss 
of lateral motion, Goldthwait's sign, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of his lumbar spine.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (2001) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

c.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing of the lumbar 
spine should be conducted.  The 
examining physician should specify the 
results in actual numbers and degrees.  
The examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  

6.  The RO should ensure that the 
veteran's claims file is appropriately 
organized.  The RO's attention is drawn to 
the fact that most of the evidence 
contained in volume one of the claims file 
is loose in folders.  

7.  Thereafter, the RO should readjudicate 
the veteran's claims.  

a.  With respect to rating the 
veteran's service-connected PTSD, the 
RO needs to consider that the rating 
schedule has changed during the 
course of the veteran's appeal.  
VAOGCPREC 11-97 at 3-4 (Mar. 25, 
1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Also, the case involves an 
initial rating and that at the time 
of an initial rating, separate 
ratings can be assigned for separate 
periods of time based on facts found, 
a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119 
(1999); see also, 38 C.F.R. §§ 3.400, 
3.500 (2001). 

b.  With respect to rating the 
veteran's service-connected low back 
disorder the RO needs to consider 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2001).  
Also, the case involves an initial 
rating and that at the time of an 
initial rating, separate ratings can 
be assigned for separate periods of 
time based on facts found, a practice 
known as staged ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999); see 
also, 38 C.F.R. §§ 3.400, 3.500 
(2001).

c.  The RO should also consider 
whether the veteran is entitled to a 
total disability rating for 
compensation on the basis of 
individual unemployability (TDIU).

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


